DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 06/11/2021 has been entered into this application. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-8, 10-18 and 20-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5101285 by Kawai et al (hereinafter Kawai) in view of US Patent Pub. No. 2016/0033328 A1 by Walters (hereinafter Walters).

Regarding Claim 1, Kawai teaches a system for detecting presence or absence of an object (Fig. 13 @ P, Title: information processing apparatus, Col 1, line 62-68, thus implicitly teaches detecting presence or absence of an object), the system comprising:
(Fig. 13 @ 11) comprising one or more sensor units (Fig. 13, Col 12, line 36-37: photosensing unit), each of which comprises a plurality of optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array) (For clarity also see Fig. 3A), wherein:
the sensor layer (Fig. 13 @ 11) comprises a first side (Fig. 13, side facing light 4), and a second side (Fig. 13, side facing P) that is opposite the first side (P is opposite of light 4),
a first of the optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array) in each sensor unit (Fig. 13, Col 12, line 36-37: photosensing unit),
a second of the optical sensors in each sensor unit (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array), and
each of the optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array) is positioned to detect light (Fig. 13 @ L’) that is received through the second side (Fig. 13, side facing P) of the sensor layer (Fig. 13);
a circuit that is electrically connected (Col 12, line 41-52) to each of the optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array)) and that is configured to, when an illumination source (Fig. 13 @ 4) directs light into the first side (Fig. 13, side facing light 4) of the sensor layer (Fig. 13), past the optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array) and through the second side (Fig. 13, side facing P) of the sensor layer (Fig. 13) (Also see Col 12, line 64-68 to Col 13, line 1-2):
receive signals (Col 12, line 41-52) from the optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array), and
use the received signals to generate an output (Col 1, line 62-68, Col 8, line 38-40, Col 9, line 1-7, Col 13, line 3-9) but does not explicitly teach detecting presence or absence of an object and aligned with a color filter of a first color and a second color and indicates whether an object of a particular color is placed over the sensor unit.
However, Walters teaches detecting presence or absence of an object (Fig. 5, Par. [0038]) and aligned with a color filter of a first color and a second color (Fig. 5 @ 520 Par. [0021, 0038, 0054, 0055, 0057]) and indicates whether an object of a particular color is placed over the sensor unit (Par. [0038]. Also see Par. [0068, 0070-0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kawai by Walters as taught above such that detecting presence or absence of an object and aligned with a color filter of a first color and a second color and indicates whether an object of a particular color is placed over the sensor unit is accomplished in order to selectively eliminating, enhancing, or otherwise modifying wavelength or intensity of selected light wavelengths during transmission, such changes in light intensity can be used to monitor the presence, absence, or absolute or relative concentration of analyte (object) (Walter, Par. [0038]) thus accuracy is increased.
Regarding Claim 2, Walters teaches wherein the optical sensors of each sensor unit (See Claim 1 rejection) but does not explicitly teach comprise: 
the first optical sensor, aligned with a red color filter;
the second optical sensor, aligned with a blue color filter;
a third optical sensor, aligned with a green color filter; and
a fourth optical sensor, aligned with a white or gray reflecting layer.
However, Walters teaches the first optical sensor, aligned with a red color filter (Par. [0021, 0050, 0052, 0054], implicitly teaches aligned with a red color filter);
the second optical sensor, aligned with a blue color filter (Par. [0021, 0050, 0052, 0054], implicitly teaches aligned with a blue color filter);
a third optical sensor, aligned with a green color filter (Par. [0021, 0050, 0052, 0054], implicitly teaches aligned with a green color filter); and
a fourth optical sensor, aligned with a white or gray reflecting layer (Par. [0021, 0050, 0052, 0054], implicitly teaches aligned with a white or gray reflecting layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kawai by Walters as taught above such that the first optical sensor, aligned with a red color filter;
the second optical sensor, aligned with a blue color filter;

a fourth optical sensor, aligned with a white or gray reflecting layer is accomplished in order to selectively eliminating, enhancing, or otherwise modifying wavelength or intensity of selected light wavelengths during transmission, such changes in light intensity can be used to monitor the presence, absence, or absolute or relative concentration of analyte (object) (Walter, Par. [0038]) thus accuracy is increased.
Regarding Claim 3, Kawai teaches wherein the optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array) of each sensor unit (Fig. 13, Col 12, line 36-37: photosensing unit) are spaced apart with transparent or translucent areas (Fig. 13 @ 13, Col 12, line 42: illuminating window) between the optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array) to permit light (Fig. 13 @ L) from the illumination source (Fig. 13 @ 4) to pass between the optical sensors through the sensor layer (Frig. 13 @ 11, illustrates such configuration) (For clarity also see Fig. 3A).
Regarding Claim 4, Kawai teaches further comprising a spacer layer (Fig. 13 @ 24, Col 12, line 58-63) positioned along the second side (Fig. 13, side facing P) of the sensor layer, wherein the spacer layer has a thickness that is equal to or greater than a thickness of the sensor layer (Col 12, line 58-63, implicitly teaches).
Regarding Claim 5, Kawai teaches wherein each of the optical sensors comprises an amorphous silicon p-i-n photodiode (Fig. 13 @ 14, Col 12, line 43: photoelectric conversion elements, implicitly teaches p-i-n photodiode).
Regarding Claim 6, Kawai teaches wherein each sensor unit further comprises a transistor (Fig. 13 @ 16, Col 12, line 44: transistors) that comprises:
an amorphous silicon thin film transistor (TFT) (Fig. 13 @ 16, Col 12, line 44: thin-film transistors (TFTs)); 
a metal oxide semiconductor TFT; 
a polysilicon thin film transistor; or 
a printed organic TFT.
Regarding Claim 7, Kawai teaches wherein the sensor layer (Fig. 13 @ 11) further comprises: 
a transparent or translucent substrate (Fig. 13 @ 11, Col 12, line 36-37, 41: transparent glass substrate); and
a plurality of opaque metallic contacts (Fig. 13 @ 17, Col 12, line 48: lower electrode. Col 2, line 46-52: each of these elements is formed by an identical production process … glass substrate 11 thus teaches a plurality of opaque metallic contacts), each of which is positioned between the substrate (Fig. 13 @ 11, Col 12, line 36-37, 41: transparent glass substrate) and one of the optical sensors (Fig. 13 @ 14, Col 12, line 36-40: photoelectric conversion element array).
Regarding Claim 9, Kawai teaches wherein the circuit comprises a processor that is electrically connected to outputs of each of the optical sensors (Col 1, line 67-68, Col 4, line 64-65, Col 9, line 1-7 thus teaches a processor).
Regarding Claim 10, Kawai teaches the sensor layer wherein each of the color filters (See Claim 1 rejection) but does not explicitly teach is positioned in the sensor layer or in the spacer layer.
However, it is considered obvious to try all known solutions when there is a recognized need in the art (positioned in the sensor layer or in the spacer layer), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “the sensor layer or the spacer layer”.
Regarding Claim 11, Kawai teaches further comprising the illumination source (Fig. 13 @ 4), positioned to direct light toward the first side (Fig. 13, side facing light 4) of the sensor layer (Fig. 13 @ 11).
Regarding Claim 12, Kawai teaches wherein, during operation, when the object (Fig. 13 @ P) of the particular color (Fig. 2, thus teaches particular color) is placed on the sensor unit (Fig. 13, Col 12, line 36-37: photosensing unit):
(Fig. 13 @ 4), when active, will direct light toward a side of the object (Fig. 13 @ P) that exhibits the particular color (Fig. 2, thus teaches particular color);
the light (Fig. 13 @ L’) that is received through the second side (Fig. 13, side facing P) of the sensor layer (Fig. 13 @ 11) will be, and the optical sensors (Fig. 13 @ 14) will detect, light that is reflected (Fig. 13 @ L’) from the side of the object (Fig. 13, side facing P); and
the circuit (Col 12, line 41-52) that uses the received signals (Fig. 13 @ L’) to generate the output (Col 1, line 62-68, Col 8, line 38-40, Col 9, line 1-7, Col 13, line 3-9) but does not explicitly teach that indicates whether or not the object of a particular color is placed over the sensor unit will do so based on whether the optical sensors determine that light of the particular color has been reflected from the side of the object that exhibits the particular color.
However, Walters teaches whether or not the object of a particular color is placed over the sensor unit (Fig. 5, Par. [0038]) will do so based on whether the optical sensors determine that light of the particular color has been reflected from the side of the object that exhibits the particular color (Par. [0021, 0038, 0054, 0055, 0057]. Also see Par. [0068, 0070-0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kawai by Walters as taught above such that the output indicates whether or not the object of a particular color is placed over object) (Walter, Par. [0038]) thus accuracy is increased.
Regarding Claim 13, Kawai as modified by Walters teaches a system for detecting and identifying objects (See Claim 1 rejection), the system comprising:
a sensor layer comprising a first side, a second side that is opposite the first side, and an array of sensor units, wherein each of the sensor units which comprises a plurality of optical sensors and, in each of the sensor units (See Claim 1 rejection):
each of the optical sensors is positioned to detect light that is received through the second side of the sensor layer (See Claim 1 rejection);
a first of the optical sensors is aligned with a color filter of a first color (See Claim 1 rejection), and 
a second of the optical sensors is aligned with a color filter of a second color (See Claim 1 rejection); 
a circuit that is electrically connected to each of the sensor units and that is configured to, when an illumination source directs light into the first side of the sensor (See Claim 1 rejection):
receive signals from the optical sensors of each sensor unit, and use the received signals to generate an output that, for each of the sensor units (See Claim 1 rejection): 
indicates whether an object is placed over that sensor unit (See Claim 1 rejection); and 
when an object is placed over that sensor unit has been detected, identifies a color of the object that is placed over the sensor unit (See Claim 1 rejection).
Regarding Claim 14, Kawai as modified by Walters teaches wherein the optical sensors of each sensor unit comprise (See Claim 2 rejection):
the first optical sensor, aligned with a red color filter (See Claim 2 rejection);  
the second optical sensor, aligned with a blue color filter (See Claim 2 rejection); 
a third optical sensor, aligned with a green color filter (See Claim 2 rejection); and 
a fourth optical sensor, aligned with a white or gray reflecting layer (See Claim 2 rejection).
Regarding Claim 15, Kawai as modified by Walters teaches wherein the optical sensors of each sensor unit are spaced apart with transparent or translucent areas (See Claim 3 rejection).
Regarding Claim 16, Kawai as modified by Walters teaches further comprising a spacer layer positioned along the second side of the sensor layer (See Claim 4 rejection), wherein
the spacer layer has a thickness that is equal to or greater than a thickness of the sensor layer (See Claim 4 rejection).
Regarding Claim 17, Kawai as modified by Walters teaches wherein:
each of the optical sensors comprises an amorphous silicon p-i-n photodiode (See Claim 5 rejection); and
 each sensor unit further comprises a transistor that comprises (See Claim 6 rejection): 
an amorphous silicon thin film transistor (TFT) (See Claim 6 rejection), 
a metal oxide semiconductor TFT, 
a polysilicon TFT, or 
a printed organic TFT.
Regarding Claim 18, Kawai as modified by Walters teaches wherein the sensor layer further comprises (See Claim 7 rejection):
(See Claim 7 rejection); and
a plurality of opaque metallic contacts, each of which is positioned between the substrate and one of the optical sensors (See Claim 7 rejection).
Regarding Claim 20, Kawai as modified by Walters teaches wherein each of the color filters is positioned in the sensor layer or in a spacer layer that is positioned along the sensor layer (See Claim 10 rejection).
Regarding Claim 21, Kawai as modified by Walters teaches further comprising the illumination source positioned to direct light toward the first side of the sensor layer (See Claim 11 rejection).
Regarding Claim 22, Kawai as modified by Walters teaches wherein, during operation (See Claim 12 rejection):
the illumination source, when active, will direct light through transparent or translucent areas of the sensor layer (See Claims 3, 12 rejection);
the optical sensors of each sensor unit will determine whether light has been reflected from the side of an object that has been placed over the sensor unit (See Claim 12 rejection); and
for any sensor unit over which an object has been placed, the optical sensors of the sensor unit will detect light reflected from the object, and the received signals will identify the color of the object based on color of the light reflected from the object (See Claim 12 rejection).
Regarding Claim 23, Kawai as modified by Walters teaches a method of detecting presence or absence of an object of a particular color on a substrate (See Claim 1 rejection. Note: rejected with the same reason as Claim 1 because apparatus Claim 1 can be used to implement method Claim 23), the method comprising:
providing a substrate that includes a sensor layer comprising (See Claim 1 rejection): 
a first side and an opposite second side (See Claim 1 rejection),
a sensor unit that comprises a plurality of optical sensors (See Claim 1 rejection), wherein:
a first of the optical sensors is aligned with a color filter of a first color (See Claim 1 rejection), and
a second of the optical sensors is aligned with a color filter of a second color (See Claim 1 rejection), and
a transparent or translucent area between the optical sensors (See Claim 3 rejection); and 
passing light from the first side of the substrate through the transparent or translucent area to the second side of the substrate (See Claims 1, 3 rejection);
by the optical sensors, generating signals that are responsive to light reflected from an object that is positioned over the sensor unit (See Claim 1 rejection); and
(See Claim 1 rejection): 
receiving the signals from the optical sensors, analyzing the signals to identify a color in the reflected light, determine whether the color in the reflected light corresponds to a particular color (See Claim 1 rejection), and
if the color in the reflected light corresponds to the particular color, determine that an object of the particular color is positioned over the sensor unit on the second side of the substrate, otherwise determine that an object of the particular color is not positioned over the sensor unit on the second side of the substrate (See Claim 1 rejection and also Walters, Par. [0038]).
Regarding Claim 24, Kawai as modified by Walters teaches wherein: 
the optical sensors (See Claim 2 rejection) comprise:
the first optical sensor, aligned with a red color filter (See Claim 2 rejection), 
the second optical sensor, aligned with a blue color filter (See Claim 2 rejection), 
a third optical sensor, aligned with a green color filter (See Claim 2 rejection), and 
(See Claim 2 rejection); and 
analyzing the signals to identify the color in the reflected light comprises determining whether the signal received from each of the optical sensors (Par. [0038]) is low or high (inherently teaches), and then determining the color of the reflected light as a color that corresponds to a combination of the color filters that are aligned with optical sensors that have emitted a high signal (Par. [0038]. Also see Par. [0068, 0070-0071], implicitly teaches a high signal. Note: digital signal is inherently high or low).
Regarding Claim 25, Kawai as modified by Walters teaches wherein:
the substrate (Kawai, Fig. 13 @ 11) further comprises a spacer layer (Kawai, Fig. 13 @ 24, Col 12, line 58-63) that forms a second side (Kawai, Fig. 13, side facing P) of the substrate (Kawai, Fig. 13 @ 11); and
passing the light (Kawai, Fig. 13 @ L) from the first side (Kawai, Fig. 13, side facing light 4) of the substrate (Kawai, Fig. 13 @ 11) to the second side (Kawai, Fig. 13, side facing P) of the substrate (Kawai, Fig. 13 @ 11) further comprises passing the light through the spacer layer (Kawai, Fig. 13 @ 24, Col 12, line 58-63).
Regarding Claim 26, Kawai as modified by Walters teaches wherein each of the color filters is positioned in the sensor layer (See Claim 10 rejection).
Regarding Claim 27, Kawai as modified by Walters teaches wherein each of the color filters is positioned in the spacer layer (See Claim 10 rejection).
Regarding Claim 28, Kawai as modified by Walters teaches a method of identifying and detecting location of an object of a particular color positioned on a substrate (See Claim 23 rejection. Walters, Par. [0038]: teaches presence or absence of analyte (object) thus implicitly teaches the location of an object where the object is placed), the method comprising:
providing a substrate that includes a sensor layer comprising a first side, an opposite second side, and an array of sensor units, wherein (See Claim 23 rejection):
each of the sensor units comprises a plurality of optical sensors (See Claim 23 rejection),
a first optical sensor of each sensor unit is aligned with a color filter of a first color (See Claim 23 rejection), and
a second optical sensor of each sensor unit is aligned with a color filter of a second color (See Claim 23 rejection), and
a transparent or translucent area is positioned between the optical sensors of each of the sensor unit (See Claim 23 rejection); and
passing light from the first side of the substrate through the transparent or translucent areas of each of the sensor units to the second side of the substrate (See Claim 23 rejection);
(See Claim 23 rejection); and 
by a circuit that is electrically connected the sensor units (See Claim 23 rejection): 
receiving the signals from the sensor units (See Claim 23 rejection), and
analyzing the signals to identify, for each sensor unit, whether the sensor unit has detected light received through the second side of the substrate for each sensor unit that has detected light (Walters, Par. [0038]):
analyzing the signals received from the sensor unit to identify a color in the received light (See Claim 23 rejection),
determine whether the color in the reflected light corresponds to a particular color (See Claim 23 rejection), and
if the color in the reflected light corresponds to the particular color, determine that an object of the particular color is positioned over that sensor unit on the second side of the substrate, otherwise determine that an object of the particular color is not positioned over that sensor unit on the second side of the substrate (See Claim 23 rejection).
Regarding Claim 29, Kawai as modified by Walters teaches wherein:
the optical sensors of each sensor unit comprise (See Claim 24 rejection):
(See Claim 24 rejection), 
the second optical sensor, aligned with a blue color filter (See Claim 24 rejection), 
a third optical sensor, aligned with a green color filter (See Claim 24 rejection), and 
a fourth optical sensor, aligned with a white or gray reflecting layer (See Claim 24 rejection); and 
analyzing the signals received from each sensor unit to identify a color in the received light comprises determining whether the signal received from each of the optical sensors in that sensor unit is low or high, and then determining the color of the received light as a color that corresponds to a combination of the color filters that are aligned with optical sensors that have emitted a high signal (See Claim 24 rejection).
Regarding Claim 30, Kawai as modified by Walters teaches wherein:
the substrate further comprises a spacer layer that forms a second side of the substrate (See Claim 25 rejection); and
passing the light from the first side of the substrate to the second side of the substrate further comprises passing the light through the spacer layer (See Claim 25 rejection).
Regarding Claim 31, Kawai as modified by Walters teaches wherein the color filters of at least some of the sensor units are positioned in the sensor layer (See Claim 10 rejection).
Regarding Claim 32, Kawai as modified by Walters teaches wherein the color filters of at least some of the sensor units are positioned in the spacer layer (See Claim 10 rejection).

5.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Walters as applied to Claims 1 and 19 above and further in view of US Patent Pub. No. 2019/0371861 A1 by Kim et al (hereinafter Kim).

Regarding Claim 8, Kawai teaches wherein each sensor unit (See Claim 1 rejection) comprises a plurality of transistors (Fig. 13 @ 16, Col 12, line 44: thin-film transistors (TFTs)), but does not explicitly teach each of which comprises:
a first source or drain electrode that is electrically connected to one of the optical sensors; and
a second source or drain electrode that is electrically connected to an output of the sensor unit.
However, Kim teaches a first source or drain electrode (Fig. 2 @ 15, Par. [0027]) that is electrically connected to one of the optical sensors (Fig. 2 @ 11, Par. [0027]); and
(Fig. 2 @ 17, Par. [0027]) that is electrically connected to an output (Fig. 2 @ Vout, Par. [0032]) of the sensor unit (Fig. 1 @ 10, Par. [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kawai as modified by Walters by Kim as taught above such that a first source or drain electrode that is electrically connected to one of the optical sensors; and
a second source or drain electrode that is electrically connected to an output of the sensor unit is accomplished in order to receive light and convert received light to generate image data thus high resolution is implemented (Kim, Abstract, Par. [0003]).
Regarding Claim 19, Kawai as modified by Walters teaches wherein each sensor unit comprises a plurality of transistors, each of which comprises (See Claim 8 rejection):
a first source or drain electrode that is electrically connected to one of the optical sensors of the sensor unit (See Claim 8 rejection); and
a second source or drain electrode that is electrically connected to an output of the sensor unit (See Claim 8 rejection).
Response to Arguments

Applicant’s arguments filed on 06/11/2021 with respect to claims 1, 13, 23 and 28 have been fully considered but they are not persuasive.

The Applicant argues that the system of FIG. 5 is used to detect the presence or concentration of analytes in the fluid. It is not used for object detection or, in particular, to detect objects of a particular color and further argues that the presence of a substance is determined based on an analysis of a diffraction pattern and not based on the detection of an object of a particular color. For at least the reasons described above, Walters fails to teach or suggest at least generating “an output that indicates whether an object of a particular color is placed over the sensor unit,” as recited in independent claim 1. Therefore, Walters fails to cure the deficiencies of Kawai and Kawai and/or Walters, taken singly or in any combination, fails to teach or suggest each and every element of independent claim 1 (Argument, Page 13-17). Also see Argument, Page 17-20 for Claims 13, 23 and 28 arguments.

	The Examiner respectfully disagrees. Walters teaches the surface plasmon filter set 520 supports one or more patches 522, with each patch 522 acting to filter light based on various properties, including wavelength (i.e. the color) or polarization angles (Par. [0037]). Further teaches each patch 522 selectively eliminating, enhancing, or otherwise modifying wavelength or intensity of selected light wavelengths during transmission. Patterned and filtered light may be detected by one or more addressed pixels on detector 550, with the pixels associated with a portion of a transmission pattern and light intensity from that portion being measured. Such measured changes in light intensity can be used to monitor the presence, absence, or absolute or relative concentration of analyte(s), or a change in concentration due to diffusion, flow, or kinetics of a reaction of analyte(s) diffusing into, held, bound, in or associated with the sample holder (Par. [0038]). Also see Par. [0054, 0057, 0073]. Therefore, it is evident from the discussion that filters are used to selectively select desired wavelength for a particular analyte sample to be identified thus teaches “an output that indicates whether an object of a particular color is placed over the sensor unit”.
Further, for the clarification and support of examiner’s position, applicant’s attention is respectfully requested to Zhang reference which also teaches the technique of identifying the presence of a sample of a particular color (US Patent Pub. No. 2020/0103346 A1 by Zhang et al (Par. [0044]).
	Same arguments as mentioned above also applies to Claims 13, 23 and 28.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMIL AHMED/
Primary Examiner, Art Unit 2886